             Case 3:17-cv-05760-BHS Document 232 Filed 10/24/19 Page 1 of 2



 1

 2
                               UNITED STATES DISTRICT COURT
 3                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 4

 5
     HP TUNERS, LLC, a Nevada limited liability )
     company,                                   ) NO. 3:17-cv-05760-BHS
 6                                              )
                          Plaintiff,            ) ORDER GRANTING PLAINTIFF’S
 7                                              ) MOTION FOR EXTENSION OF TIME
            vs.                                 )
 8                                              )
     KEVIN SYKES-BONNETT, SYKED ECU )
 9   TUNING INCORPORATED, a Washington )
     corporation, and JOHN MARTINSON            )
10
                                                )
11
                          Defendants.           )

12          THIS MATTER, having come before the Court on Plaintiff’s Motion for Extension of
13   Time (Dkt. 231), the Court having considered the Motion,
14          IT IS HEREBY ORDERED that plaintiff’s Motion is GRANTED.
15          IT IS HEREBY ORDERED that Plaintiff’s supplemental briefing on Dkt. 191 and Dkt.
16   195 shall be due on November 1, 2019, that Defendants’ supplemental response briefing shall be
17   filed on November 8, 2019 and that the motions (Dkt. 191 and Dkt. 195) be re-noted for
18   consideration on November 15, 2019
19          DATED this 24th day of October, 2019.
20

21

22

23
                                                ABENJAMIN H. SETTLE
                                                 United States District Judge
24

25


     ORDER GRANTING PLAINTIFF’S MOTION FOR
                                                                Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     EXTENSION OF TIME (DKT. 231) - 1                                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
              Case 3:17-cv-05760-BHS Document 232 Filed 10/24/19 Page 2 of 2



 1

 2   Presented by:
 3
     MARKS & KLEIN
 4
     s/ Andrew P. Bleiman
 5   Andrew P. Bleiman (admitted pro hac vice)
     1363 Shermer Road, Suite 318
 6   Northbrook, Illinois 60062
     Telephone: (312) 206-5162
 7   E-mail: andrew@marksklein.com

 8
     Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     ORDER GRANTING PLAINTIFF’S MOTION FOR
                                                     Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     EXTENSION OF TIME (DKT. 231) - 2                                211 E. McLoughlin Boulevard, Suite 100
                                                                                                PO Box 611
                                                                                 Vancouver, WA 98666-0611
                                                                                             (360) 750-7547
